Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eli Mazour on July 11, 2022.
The application has been amended as follows: 

In the abstract, line 1: the passage “is disclosed. The modular drive system” has been deleted.

This amendment has been made to remove redundant language from the abstract. The non-final office action objected to this language, and applicant’s amendment of July 5, 2022 did not initially provide a corrective amendment and did not provide a specific traversal to the objection. The examiner contacted applicant on July 11, 2022 to obtain authorization to amend the abstract and the amendment made herein adopts the change[s] specified by applicant (see Appendix). This amendment to the abstract does not materially affect the scope of the application, and has been made solely to remove redundant language. For a more detailed discussion of this matter, see (1) the previous office action at section/paragraph 3 and (2) MPEP 608.01(b).
 Conclusion
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616